EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brandon A. Chan (Reg # 76,541) on 11/17/2021.
The application has been amended as follows: 
1. 	(Currently amended) A compound having the formula (I) or (II), which is an equatorially modified polymer linked multimeric (PLM) guanosine-3', 5'-cyclic monophosphate (cGMP) analogue,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein:
1 and G2 independently are compounds of formula (III) and
G units G3 and G4 independently from G1 and G2 and independently from each other are compounds of formula (III) or absent,
wherein in case of formula (II) G4 is always absent if G3 is absent,



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(III)
and wherein in formula (III)
	X, Y and Z are N
	R1, R4, R5 and R8 can be equal or individual for each G unit (G1, G2, G3 and G4),
wherein R1 can independently be H, halogen, azido, cyano, acyl, aracyl, nitro, alkyl, aryl, aralkyl, amido-alkyl, amido-aryl, amido-aralkyl, amido-O-alkyl, amido-O-aryl, amido-O-aralkyl, OH, O-alkyl, O-aryl, O-aralkyl, O-acyl, O-aracyl, SH, S-alkyl, S-aryl, S-aralkyl, S-acyl, S-aracyl, S(O)-alkyl, S(O)-aryl, S(O)-aralkyl, S(O)-acyl, S(O)-aracyl, S(O)2-alkyl, S(O)2-aryl, S(O)2-aralkyl, S(O)2-acyl, S(O)2-aracyl, SeH, Se-alkyl, Se-aryl, Se-aralkyl, NR9R10, carbamoylR11R12, NH-carbamoylR11R12, O-carbamoylR11R12, SiR13R14R15;
wherein R9, R10, R11, R12, R13, R14, R15 independently from each other can be H, alkyl, aryl, aralkyl;
R2 is absent;
R3 is OH;
R4 is and [[,]] 5 and the carbon bridging Y and R5, forms an imidazole ring which can be unsubstituted or substituted with alkyl, aryl or aralkyl
wherein when R4 together with Y, R5, and the carbon bridging Y and R5 forms an imidazole ring, the following the compound of formula (III) complies with one of the following provisos:
when R1 is a halogen, the imidazole ring is not substituted with unsubstituted phenyl;
when the imidazole ring is substituted with unsubstituted phenyl and R1 is S-aryl wherein aryl is a phenyl, the phenyl is not substituted with a halogen;

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
                    
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


R5 is 
wherein R30 and [[,]] R31or aralkyl
R6 is OH;
R7 is O; and
R8 is SH, S-alkyl, S-aryl, S-aralkyl, SeH, Se-alkyl, Se-aryl or Se-aralkyl, borano (BH3), methylborano, dimethylborano, cyanoborano (BH2CN), S-PAP, Se-PAP, S-BAP or Se-BAP,

wherein BAP is bio-activatable protecting group,
wherein linking residues LR1, LR2, LR3 and LR4 independently can replace or covalently bind to any of the particular residues R1, R4 and/or R5 of the G units (G1 - 4) they connect,
wherein in case the particular linking residue (LR1 - 4) covalently binds to any of the residues R1, R4 and/or R5, an endstanding group of the particular residue (R1, R4 and/or R5), as defined above, is transformed or replaced within the assembled compound and is then further defined as part of the particular linking residue (LR1 - 4) within the assembled compound, 
wherein LR1 is (a) a tri- or tetravalent branched hydrocarbon moiety or (b) a divalent hydrocarbon moiety; each with or without incorporated heteroatoms, wherein the hydrocarbon moieties can be, saturated or unsaturated, substituted or unsubstituted,
wherein each attachment point independently can be a substituted or unsubstituted carbon- or heteroatom, 
in case poly ethylene glycol (PEG) moieties are incorporated, all PEG moieties together can contain a total amount of 
1 to 500 ethylene glycol groups (-(CH2CH2O)n- with n = 1 to 500) in case of divalent linking residue (LR1) or
1 to 750 ethylene glycol groups (-(CH2CH2O)n- with n = 1 to 750) in case of trivalent linking residue (LR1) or 
1 to 1000 ethylene glycol groups (-(CH2CH2O)n- with n = 1 to 1000) in case of tetravalent linking residue (LR1), and 
wherein substituents of substituted hydrocarbon moieties, carbons, or heteroatoms can be alkyl, halogen, haloalkyl, substituted and unsubstituted aryl groups, substituted and unsubstituted heteroaryl groups, amino, oxo, nitro, cyano, azido, hydroxy, mercapto, keto, carboxy, carbamoyl, expoxy, methoxy, and ethynyl, and wherein substituents can further be connected to each other, forming a ring system with 1 to 4 rings, with or without incorporated heteroatoms, saturated or unsaturated, substituted or unsubstituted, aliphatic or aromatic;
LR2, LR3 and LR4 are divalent hydrocarbon moieties with or without incorporated heteroatoms, saturated or unsaturated, substituted or unsubstituted,
wherein each attachment point independently can be a substituted or unsubstituted carbon- or heteroatom, 
2CH2O)n- with n = 1 to 500), 
wherein substituents of substituted hydrocarbon moieties, carbons, or heteroatoms can be alkyl, halogen, haloalkyl substituted and unsubstituted aryl groups, substituted and unsubstituted heteroaryl groups, amino, oxo, nitro, cyano, azido, hydroxy, mercapto, keto, carboxy, carbamoyl, expoxy, methoxy, and ethynyl, and wherein substituents can further be connected to each other, forming a ring system with 1 to 4 rings, with or without incorporated heteroatoms, saturated or unsaturated, substituted or unsubstituted, aliphatic or aromatic;
	wherein in case of formula (II) if G4 is absent, LR4 is absent, too, 
	wherein in case of formula (II) if G3 and G4 are absent, LR3 and LR4 are absent, too, 
wherein G1, G2, G3 and G4 can further be salts and/or hydrates 
wherein optionally suitable salts of the particular phosphate moiety are lithium, sodium, potassium, calcium, magnesium, zinc or ammonium, and trialkylammonium, dialkylammonium, alkylammonium, 
wherein G1, G2, G3 and G4 can optionally be isotopically or radioactively labeled, be PEGylated, immobilized or be labeled with a dye or reporting group,
wherein the reporting group(s) and/or dye(s) 
(a) are coupled to G1, G2, G3 and/or G4 via a linking residue (LR5), bound covalently to or replacing any of the particular residues R1, R4 and/or R5 independently for each G unit (G1, G2, G3 and/or G4) wherein LR5 can be as defined for LR2 or
(b) in case of formula (I) can replace G3 and/or G4,
wherein optionally dyes include fluorescent dyes, rhodamine-based dyes, cyanine dyes, coumarines, acridines, oxazones, phenalenones, fluorescent proteins, and near and far infrared dyes;
wherein the reporting group is selected from the group consisting of quantum dots, biotin and tyrosylmethyl ester;
wherein PEGylated refers to the attachment of a single or multiple LRPEG group(s) independently, wherein LRPEG can be as defined for LR2, with the provisos that in this case:
(i) of LR2 only one terminus is connected to a G unit (G1, G2, G3 and/or G4) by covalently binding to or replacing any of the particular residues R1, R4 and/or R5 independently for each G unit (G1, G2, G3 and/or G4), 
2 is either an alkyl group or a reactive group that allows for conjugation reactions and/or hydrogen bonding, and
(iii) that LRPEG has incorporated ethylene glycol moieties (-(CH2CH2O)n- with n = 2 to 500).


	2. 	(Original) A compound according to claim 1, wherein in case of formula (I) G3 and G4 are absent or in case of formula (II) G3, G4, LR3 and LR4 are absent.

	3. 	(Previously presented) A compound according to claim 1 wherein all R8 are SH.

4. 	(Currently amended) A compound according to claim 1 wherein the linking residues LR1, LR2, LR3 and LR4 are further subdivided as depicted in formula (Ib) and (IIb),


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Ib)


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(IIb)
	[[W]]wherein coupling functions C1, C1’, C2, C2’, C3, C3’, C4 and C4’ independently from each other can be absent or as defined by structures selected from the group consisting of 


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

X3 = NH, O, S

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale

X3 = NH, O, S

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

X = O, S, NH, S(O), S(O)2, CH2, C(O)

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale

    
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale













	






wherein connectivity can be as depicted or reversed as exemplified by G1-O-C(O)-NH-S2 versus G1-NH-C(O)-O-S2  and 
wherein in case the coupling function (C1, C1’, C2, C2’, C3, C3’, C4 and/or C4’) does not replace the residue of the G unit but bind to it, the particular residue involved in coupling of G units independently from each other is as defined in any of the preceding claims, wherein an endstanding group is replaced by or transformed to the coupling function or selected from the group depicted hereinafter 


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale

n = 0-6; m = 0-6;
Q1 = absent, S, NH, O, C(O), S(O), S(O)2;
Q2 = NH, S, O, C(O), CH2, OC(O), NC(O);


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale

n = 0 – 4, m = 0-4
Q1 = absent, S, NH, O, C(O), S(O), S(O)2;

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale


n1 = 0 – 4, n2 = 0-4, n3 = 0-4, 
Q1 = absent, S, NH, O, C(O), S(O), S(O)2;
Q2 = NH, S, O, C(O), CH2, OC(O), NC(O);


    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale


n = 0 – 4; m = 0-4;
Q1 = absent, S, NH, O, C(O), S(O), S(O)2;



    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale


n1 = 0-4, n2 = 0-4; m = 0-4;
Q1 = absent, S, NH, O, C(O), S(O), S(O)2; 
Q2 = CH2, O, NH, S;  

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
  = 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale





and wherein the linker (L) is selected from the group consisting of 
Dimeric Linkers
Trimeric Linkers
Tetrameric linkers

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale

n = 0 - 4

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale

n = 0 - 4

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale

n = 0 - 4

    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale

X = CH2, O, NH, S, S-S, C(O); n = 0 - 4

    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale

X = CH2, O, NH, S, S-S, C(O); n = 0 – 4

    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale

X = CH2, O, NH, S, S-S, C(O); n = 0 – 4
or

    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale

X = CH2, O, NH, S, S-S, C(O); n = 0 - 4

    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale

X = CH2, NH, O, S; n = 0-4; m = 1-2

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale

X = CH2, NH, O, S; n = 0-4; m = 1-2

    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale

X = CH2, NH, O, S; n = 0-4; m = 1-2

    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale

n = 0-4

    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale

n = 0-4

    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale

n = 0-4
or

    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale

n = 0-4

    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale

n = 0 - 4

    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale

n = 0 - 4


    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale

n = 0-4

    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale

n = 0-4

    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale

n = 0-4

    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale

X = NH, O, S; n = 0-4;

    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale

X = NH, O, S; n = 0-4;

    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale

X = NH, O, S; n = 0-4;

    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale

n = 0-6

    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale

n = 0-12

    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale

X = C, Si; n = 0-6
or

    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale

m = 0-24, n = 0-6


    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale

n = 0-6

    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale

n = 0-6


    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale

n = 0-4

    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale

n = 0-4


    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale

X = O, S; n = 1-4

    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale

X = O, S; n = 1-4


    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale

X = CH, P; n = 0-4

    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale

n = 0-4


    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale

X = B, Si; n = 1-4

    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale

n = 1-4




    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale

n = 1-4
or

    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale

n = 1-4

    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale

n = 1 - 6; m = 1 - 11


    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale



    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale

X = N, CH; n = 1 - 6; m = 0 - 10



    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale

n = 0-6


wherein
n for each sidechain within a particular linker of the list herebefore can have an equal or individual value as defined and
all chiral, diastereomeric, racemic, epimeric, and all geometric isomeric forms of linkers (L) of the list herebefore, though not explicitly depicted, are included herein and
cationic linkers (L) are salts containing chloride-, bromide-, iodide- phosphate-, carbonate-, sulfate-, acetate- or any other physiologically accepted counterion and 
	wherein spacers (S1, S2, S3 and S4) can be equal or individual within a particular compound, be absent or be -(CH2)n1-(CH2CH2ß)m-(CH2)n2- (with ß = O, S or NH; m = 1 to 500, n1 = 0 to 8, n2 = 0 to 8, wherein both n1 and n2 can independently be equal or individual) or -(CH2)n- (with n = 1 to 24).

5. 	(Currently amended) A compound according to claim 1 wherein
R1 can independently be H, halogen, azido, nitro, alkyl, acyl, aryl, OH, O-alkyl, O-aryl, SH, S-alkyl, S-aryl, S-aralkyl, S(O)-alkyl, S(O)-aryl, S(O)-aralkyl, S(O)-benzyl, S(O)2-alkyl, S(O)2-aryl, S(O)2-aralkyl, amino, NH-alkyl, NH-aryl, NH-aralkyl, NR9R10, SiR13R14R15 wherein R9, R10, R13, R14, R15 are alkyl; and/or
R4 is and5 and the carbon bridging Y and R5, forms an imidazole ring which can be unsubstituted or substituted with alkyl, aryl or aralkyl; and/or
R5 can independently be or NH-aralkyl
R8 is SH, S-alkyl, S-aryl, S-aralkyl, borano (BH3), methylborano, dimethylborano, cyanoborano (BH2CN).

	6. 	(Currently amended) A compound according to claim 1 wherein R1 is H, Cl, Br, I, F, N3, NO2, OH, SH, NH2, CF3, 2-furyl, 3-furyl, 2-bromo-5-furyl, (2-furyl)thio, (3-(2-methyl)furyl)thio, (3-furyl)thio,  2-thienyl, 3-thienyl, (5-(1-methyl)tetrazolyl)thio, 1,1,2-trifluoro-1-butenthio, (2-(4-phenyl)imidazolyl)thio, (2-benzothiazolyl)thio, (2,6-dichlorophenoxypropyl)thio,  2-(N-(7-nitrobenz-2-oxa-1,3-diazol-4-yl)amino)ethylthio, (4-bromo-2,3-dioxobutyl)thio, [2-[(fluoresceinylthioureido)amino]ethyl]thio, 2,3,5,6-tetrafluorophenylthio, (7-(4-methyl)coumarinyl)thio, (4-(7-methoxy)coumarinyl)thio, (2-naphtyl)thio, (2-(1-bromo)naphtyl)thio, benzimidazolyl-2-thiobenzothiazolylthio, 4-pyridyl, (4-pyridyl)thio, 2-pyridylthio, 5-amino-3-oxopentylamino, 8-amino-3,6-dioxaoctylamino, 19-amino-4,7,10,13,16-pentaoxanonadecylamino, 17-amino-9-aza-heptadecylamino, 4-(N-methylanthranoyl)aminobutylamino, dimethylamino, diethylamino, 4-morpholino, 1-piperidino, 1 is as depicted hereinafter as residue entry 1 or 2:
residue entry 1:

    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
     or  
    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
    or    
    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale

wherein 
m = 0–6;  
Q = S, S(O), S(O)2, O, NH, Se, CH2, C(O);
X1, X2 and X3 can be equal or independently be H, OH, NH2, N3, SH, CN, NO2, F, Cl, Br, I, (CH2)nCH3 (with n = 0–5), i-Pr, t-Bu, 
    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
(with n = 0–5), 
    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
 (with n = 0–5), CH2OH, (CH2)nOCH3 (with n = 1-2), CH2N(CH3)2, O(CH2)nCH3 (with n = 0–5), Oi-Pr, OCy, OCyp, OBn, OC(O)CH3, OC(O)Ph, OCF3, N(CH3)2, NH(CH2)nCH3 (with n = 0-5), NHC(O)t-Bu, NHC(O)Ph, NHC(O)Ot-Bu, NHC(O)CH3, NHC(O)CH2N3, B(OH)2, CF3, C(O)OH, C(O)OCH3, C(O)Oi-Pr, C(O)Ot-Bu, C(O)OPh, C(O)OBn, C(O)NH2, C(O)N(CH3)2, C(O)NHPh, C(O)NHBn, C(O)CF3, CH2C(O)OH, CH2C(O)OCH3, CH2C(O)Oi-Pr, CH2C(O)Ot-Bu, CH2C(O)OBn, S(CH2)nCH3 (with n = 0-5), S(CH2)nOEt (with n = 1–4), SBn, SO2CH3, SO2CF3, 
    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale
   (with Y1 = H, SH, CN, Ph, F, CH3, OCH3, SCH3, 4-thiophenyl, NO2, pentyl), 
    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale
 (with Y2 = H, SH, F), 
    PNG
    media_image90.png
    200
    400
    media_image90.png
    Greyscale
 (with Y3 = H, SH), 
    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
, 
    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale
;


residue entry 2:
  
    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale

wherein 
m = 0–6;
n = 1–6;
Q = S, S(O), S(O)2, O, NH, Se; and/or

4 is as depicted hereinafter as residue entry 

   
    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale

    PNG
    media_image95.png
    200
    400
    media_image95.png
    Greyscale




    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale

    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale

    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale

    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale

    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale

residue entry 2:

    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale
  or   
    PNG
    media_image97.png
    200
    400
    media_image97.png
    Greyscale

wherein
X1 can be H, CH3, Ph; 
X2 can be H, Ph, 2-naphtyl, 9-phenanthryl, 1-pyrenyl, 2,3-dihydro-1,4-benzodioxin-6-yl, dibenzo[b,d]furan-2-yl, 2,3-dihydro-1-benzofuran-5-yl, 1-benzothien-5-yl, 1-benzofuran-5-yl, cyclopropyl, 1-adamantyl, C(Ph)3, 2-thienyl, 3-chloro-2-thienyl, 3-thienyl, 1,3-thiazol-2-yl, 2-pyridinyl, 5-chloro-2-thienyl, 1-benzofuran-2-yl, 
3, X4 and X5 can independently be OH, NH, CH3, Cl, Br, F, CN, N3, CF3, OCF3, NO2, C(O)OH, C(O)OCH3, OCH3, OBn, O-benzoyl, SCH3, t-Bu, N(CH3)2, S-phenyl, Ph, S(O)2CH3, C(O)NH2, NHS(O)2CH3;


    PNG
    media_image98.png
    200
    400
    media_image98.png
    Greyscale

    PNG
    media_image99.png
    200
    400
    media_image99.png
    Greyscale








    PNG
    media_image100.png
    200
    400
    media_image100.png
    Greyscale





and/or
R5 4, Y and the carbon bridging Y and R5, forms a ring system as depicted in the list hereinabove (entry 2 
and/or
3), methylborano, dimethylborano, cyanoborano (BH2CN).

	7. 	(Currently amended) A compound according to claim 1 wherein R1 is H, Cl, Br, I, F, N3, NO2, OH, SH, NH2, CF3, 2-furyl, 3-furyl, (2-furyl)thio, (3-(2-methyl)furyl)thio, (3-furyl)thio,  2-thienyl, 3-thienyl, (5-(1-methyl)tetrazolyl)thio, 1,1,2-trifluoro-1-butenthio, (2-(4-phenyl)imidazolyl)thio, (2-benzothiazolyl)thio, (2,6-dichlorophenoxypropyl)thio, 2-(N-(7-nitrobenz-2-oxa-1,3-diazol-4-yl)amino)ethylthio, (4-bromo-2,3-dioxobutyl)thio, [2-[(fluoresceinylthioureido)amino]ethyl]thio, 2,3,5,6-tetrafluorophenylthio, (7-(4-methyl)coumarinyl)thio, (4-(7-methoxy)coumarinyl)thio, (2-naphtyl)thio, (2-(1-bromo)naphtyl)thio, benzimidazolyl-2-thio, benzothiazolylthio, 4-pyridyl, (4-pyridyl)thio, 2-pyridylthio, 5-amino-3-oxopentylamino, 8-amino-3,6-dioxaoctylamino, 19-amino-4,7,10,13,16-pentaoxanonadecylamino, 17-amino-9-aza-heptadecylamino, 4-(N-methylanthranoyl)aminobutylamino, dimethylamino, diethylamino, 4-morpholino, 1-piperidino, 1-piperazino, triphenyliminophosphoranyl or residue R1 is as depicted hereinafter as residue entry 1 or 2:
residue entry 1:

    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
     or  
    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
    or    
    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale

wherein 
m = 0–6;
Q = S, S(O), S(O)2, NH;
X1, X2 and X3 can be equal or independently be H, OH, NH2, N3, SH, CN, NO2, F, Cl, Br, I, (CH2)nCH3 (with n = 0–5), i-Pr, t-Bu, Ph, 
    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
(with n = 0–5), 
    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
 (with n = 0–5), CH2OH, (CH2)nOCH3 (with n = 1–2), CH2N(CH3)2, O(CH2)nCH3 (with n = 0–5), Oi-Pr, OCy, OCyp, OPh, OBn, OC(O)CH3, OC(O)Ph, OCF3, N(CH3)2, NH(CH2)nCH3 (with n = 0–5), NHC(O)t-Bu, NHC(O)Ph, NHC(O)Ot-Bu, NHC(O)CH3, NHC(O)CH2N3, 2, CF3, C(O)OH, C(O)OCH3, C(O)Oi-Pr, C(O)Ot-Bu, C(O)OPh, C(O)OBn, C(O)NH2, C(O)N(CH3)2, C(O)NHPh, C(O)NHBn, C(O)CF3, CH2C(O)OH, CH2C(O)OCH3, CH2C(O)Oi-Pr, CH2C(O)Ot-Bu, CH2C(O)OBn, S(CH2)nCH3 (with n = 0-5), S(CH2)nOEt (with n = 1-4), SBn, SPh, 
    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
, 
    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale
;


residue entry 2:
  
    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale

wherein 
m = 0–6;
n = 1–6;
Q = S, S(O), S(O)2, NH;

and/or
4 is as depicted hereinafter as residue entry 

   
    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale

    PNG
    media_image95.png
    200
    400
    media_image95.png
    Greyscale




    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale

    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale

    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale



residue entry 2:
 
    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale
  or   
    PNG
    media_image97.png
    200
    400
    media_image97.png
    Greyscale

wherein
X1 can be H, CH3, Ph;
X2 can be H, Ph, 2-naphtyl, 9-phenanthryl, 1-pyrenyl, 2,3-dihydro-1,4-benzodioxin-6-yl, dibenzo[b,d]furan-2-yl, 2,3-dihydro-1-benzofuran-5-yl, 1-benzothien-5-yl, 1-benzofuran-5-yl, cyclopropyl, 1-adamantyl, C(Ph)3, 2-thienyl, 3-chloro-2-thienyl, 3-thienyl, 1,3-thiazol-2-yl, 2-pyridinyl, 1-benzofuran-2-yl; 
X3, X4 and X5 can independently be OH, NH, CH3, Cl, Br, F, CN, N3, CF3, OCF3, NO2, C(O)OH, C(O)OCH3, OCH3, OBn, O-benzoyl, SCH3, t-Bu, N(CH3)2, S-phenyl, Ph, S(O)2CH3, C(O)NH2, NHS(O)2CH3;





    PNG
    media_image98.png
    200
    400
    media_image98.png
    Greyscale








    PNG
    media_image100.png
    200
    400
    media_image100.png
    Greyscale






R5 4, Y and the carbon bridging Y and R5, forms a ring system as depicted in the list hereinabove (entry 2 
wherein an endstanding group is transformed to or replaced by a coupling function or as depicted in the following list (if present Q1 connects to the G unit):

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale

n = 0–6; m = 0–6;
Q1 = absent, S, NH, O;
Q2 = NH, S, O, C(O), CH2, OC(O), NC(O);


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale

n = 0–4, m = 0–4
Q1 = absent, S, NH, O;


    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale

n1 = 0–4, n = 0–4, n3 = 0–4,
Q1 = absent, S, NH, O;
Q2 = NH, S, O, C(O), CH2, OC(O), NC(O);

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
  = 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale




and/or coupling functions (C1-4 and C1’-4’) are selected from the group consisting of

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale



    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

X3 = NH, O, S

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

X = O, S, NH, S(O), S(O)2, CH2, C(O)

and/or the linker (L) can be absent or as depicted in the following list of linker (L):

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale

n = 0–4

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale

n = 0–4

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale

n = 0–4

    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale

n = 0–6

    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale

n = 0–12

    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale

X = C, Si; n = 0–6
or

    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale

m = 0–24, n = 0–6


    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale

n = 0-6

    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale

n = 0-6


    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale

X = O, S; n = 1-4

    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale

X = O, S; n = 1-4


    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale

X = B, Si; n = 1-4

    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale

n = 1-4


    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale

X = N, CH; n = 1 - 6; m = 0 - 10 

    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale

n = 1 - 6; m = 1 - 11 


	wherein n for each sidechain within a particular linker can have an equal or individual value as defined; and/or
R8 is SH, methylthio, acetoxymethylthio, pivaloyloxymethylthio, methoxymethylthio, propionyloxymethylthio, butyryloxymethylthio, cyanoethylthio, phenylthio, benzylthio, 4-acetoxybenzylthio, 4-pivaloyloxybenzylthio, 4-isobutyryloxybenzylthio, 4-octanoyloxybenzylthio, 4-benzoyloxybenzylthio, borano (BH3), methylborano, dimethylborano, cyanoborano (BH2CN).

	8. 	(Currently amended) A compound according to claim 1 wherein R1 is H, Cl, Br, SH, 2-furyl, 3-furyl, (2-furyl)thio, (3-(2-methyl)furyl)thio, (3-furyl)thio, 2-thienyl, 3-thienyl, (5-(1-methyl)tetrazolyl)thio, 1,1,2-trifluoro-1-butenthio, (2-(4-phenyl)imidazolyl)thio, (2-benzothiazolyl)thio, (2,6-dichlorophenoxypropyl)thio, 2-(N-(7-nitrobenz-2-oxa-1,3-diazol-4-yl)amino)ethylthio, (4-bromo-2,3-dioxobutyl)thio, [2-[(fluoresceinylthioureido)amino]ethyl]thio, 2,3,5,6-tetrafluorophenylthio, (7-(4-methyl)coumarinyl)thio, (4-(7-methoxy)coumarinyl)thio, (2-naphtyl)thio, (2-(1-bromo)naphtyl)thio, benzimidazolyl-2-thio, benzothiazolylthio, 4-pyridyl, (4-1 is as depicted hereinafter as residue entry 1 or 2:
residue entry 1:

    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
   or   
    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
   or   
    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale

wherein
m = 0–3;
Q = S;
X1, X2 and X3 can be equal or independently be H, OH, NH2, N3, SH, CN, NO2, F, Cl, Br, I, (CH2)nCH3 (with n = 0–5), i-Pr, t-Bu, Ph, 
    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
(with n = 0–5), 
    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
 (with n = 0–5), CH2OH, (CH2)nOCH3 (with n = 1–2), CH2N(CH3)2, O(CH2)nCH3 (with n = 0–5), Oi-Pr, OCy, OCyp, OPh, OBn, OC(O)CH3, OC(O)Ph, OCF3, N(CH3)2, NH(CH2)nCH3 (with n = 0–5), NHC(O)t-Bu, NHC(O)Ph, NHC(O)Ot-Bu, NHC(O)CH3, NHC(O)CH2N3, B(OH)2, CF3, C(O)OH, C(O)OCH3, C(O)Oi-Pr, C(O)Ot-Bu, C(O)OPh, C(O)OBn, C(O)NH2, C(O)N(CH3)2, C(O)NHPh, C(O)NHBn, C(O)CF3, CH2C(O)OH, CH2C(O)OCH3, CH2C(O)Oi-Pr, CH2C(O)Ot-Bu, CH2C(O)OBn, S(CH2)nCH3 (with n = 0–5), S(CH2)nOEt (with n = 1–4), SBn, SPh, 
    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
, 
    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale
;
residue entry 2:
  
    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale

wherein
m = 0–6;
n = 1–6;
Q = S, 

and/or
R4 is 


    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale

    PNG
    media_image95.png
    200
    400
    media_image95.png
    Greyscale




    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale

    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale

    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale



residue entry 2:
 
    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale
  or   
    PNG
    media_image97.png
    200
    400
    media_image97.png
    Greyscale

wherein
X1 can be H, CH3, Ph;
X2 can be H, Ph, 2-naphtyl, 9-phenanthryl, 1-pyrenyl, 2,3-dihydro-1,4-benzodioxin-6-yl, dibenzo[b,d]furan-2-yl, 2,3-dihydro-1-benzofuran-5-yl, 1-benzothien-5-yl, 1-benzofuran-5-yl, cyclopropyl, 1-adamantyl, C(Ph)3, 2-thienyl, 3-chloro-2-thienyl, 3-thienyl, 1,3-thiazol-2-yl, 2-pyridinyl, 1-benzofuran-2-yl;
X3, X4 and X5 can independently be OH, NH, CH3, Cl, Br, F, CN, N3, CF3, OCF3, NO2, C(O)OH, C(O)OCH3, OCH3, OBn, O-benzoyl, SCH3, t-Bu, N(CH3)2, S-phenyl, Ph, S(O)2CH3, C(O)NH2, NHS(O)2CH3;



    PNG
    media_image101.png
    200
    400
    media_image101.png
    Greyscale






    PNG
    media_image100.png
    200
    400
    media_image100.png
    Greyscale





and/or
R5 4, Y and the carbon bridging Y and R5, forms a ring system as depicted in the list hereinabove (entry 2 
R1
R4
R4 + R5

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale

n = 0 – 4, m = 0-4
Q1 = absent, S;


    PNG
    media_image102.png
    200
    400
    media_image102.png
    Greyscale


n = 0 – 4, m = 0-4


    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
  = 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale



    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale


n1 = 0–4, n2 = 0-4, n3 = 0-4, 
Q1 = absent (for n1 = 0), S;
Q2 = NH, S, O, CH2, NC(O);



    PNG
    media_image103.png
    200
    400
    media_image103.png
    Greyscale

n = 0-6, m = 0-6





    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale

n = 0-6; m = 0-6;
Q1 = S;
Q2 = NH, S, O, CH2, NC(O);





and/or coupling functions (C1-4 and C1’-4’) are as depicted by structures selected from the group consisting of

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

X3 = NH, O, S

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

X = O, S, NH, CH2



and/or
R8 is SH, methylthio, acetoxymethylthio, pivaloyloxymethylthio, methoxymethylthio, propionyloxymethylthio, butyryloxymethylthio, cyanoethylthio, phenylthio, benzylthio, 4-acetoxybenzylthio, 4-pivaloyloxybenzylthio, 4-isobutyryloxybenzylthio, 4-octanoyloxybenzylthio, 4-benzoyloxybenzylthio.

9. 	(Previously presented) A compound according to claim 1 consisting of
(2)	β-Phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate[Rp]-[8-thiomethylamido-(octaethoxy)-ethylamidomethylthio-8]-β-phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate[Rp]
(3)	β-1, N²-Acetylguanosine-3', 5'-cyclic monophosphorothioate[Rp]-[8-thiomethylamido-(octaethoxy)-ethylamidomethylthio-8]-β-1, N²- acetylguanosine- 3', 5'- cyclic monophosphorothioate[Rp]
(4)	β-Phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate[Rp]-[8-thio-(pentaethoxy)-ethylthio-8]-β-phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate[Rp]
 (6)	β-Phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate[Rp]-[8-thiomethylamido-(EO)n-ethylamidomethylthio-8]-β-phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate[Rp]
 (9)	8-Bromoguanosine-3', 5'-cyclic monophosphorothioate[Rp]-[1, N²-etheno-β-phenyl-4-yl-(1-[1, 2, 3]-triazole-4-yl)-methoxy-(hexaethoxy)-methyl-(4-(4-[1, 2, 3]-triazole-1-yl)-β-phenyl-1, N²-etheno)]-8-bromoguanosine-3', 5'-cyclic monophosphorothioate[Rp]
(10)	Guanosine-3', 5'-cyclic monophosphorothioate[Rp]-[8-thiomethylamido-(octaethoxy)-ethylamidomethylthio-8]-β-phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate[Rp]
 (20)	β-(3-Thiophenyl)-1, N²-etheno)guanosine-3', 5'-cyclic monophosphorothioate[Rp]-[8- thiomethylamido-(PEG pd 2000)-amidomethylthio-8]-β-(3-thiophenyl)-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate[Rp].

	10. 	(Previously presented) A monomeric compound of formula (III), wherein the monomeric compound of formula (III) is defined as in claim 1 and complies with the following provisos: 
R8 is not a substituted or unsubstituted borano function;
	the monomeric compound of formula (III) is not selected from the group of compounds consisting of:

    PNG
    media_image104.png
    200
    400
    media_image104.png
    Greyscale

Rp- isomer
with X1 = NH or S;
X2 = F, Cl, Br, I, OH, SH, NH2, NO2, OCH3, CH3, or CF3
R6 = OH

    PNG
    media_image105.png
    200
    400
    media_image105.png
    Greyscale


Rp-isomer,
with R1 = H, F, Cl, Br, I, CF3, NH(CH2)2NH2, S(CH2)2NH2 or

    PNG
    media_image106.png
    200
    400
    media_image106.png
    Greyscale

R6 = OH

    PNG
    media_image107.png
    200
    400
    media_image107.png
    Greyscale

Rp-isomer

    PNG
    media_image108.png
    200
    400
    media_image108.png
    Greyscale

Rp-isomer


    PNG
    media_image109.png
    200
    400
    media_image109.png
    Greyscale

Rp-isomer

    PNG
    media_image110.png
    200
    400
    media_image110.png
    Greyscale

Rp-isomer,
with R1 = H, CF3, Br, Cl, NH(CH2)2NH2, S(CH2)2NH2 or 
    PNG
    media_image106.png
    200
    400
    media_image106.png
    Greyscale

R6 = OH
and
    PNG
    media_image111.png
    200
    400
    media_image111.png
    Greyscale


Rp-isomer


and/or the monomeric compound of formula (III) is selected from the group consisting of:
	(22)	8-Bromo-(4- methyl-β-phenyl-1, N²-etheno)guanosine-3', 5'-cyclic monophosphorothioate, Rp-isomer
	(23)	8-Bromo-(3-thiophen-yl-1, N²-etheno)guanosine-3', 5'-cyclic monophosphorothioate, Rp-isomer

	(32)	8-Carboxymethylthio-β-phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate, Rp-isomer
	(33)	β-Phenyl-1, N²-etheno-8-phenylamidomethylthioguanosine-3', 5'-cyclic monophosphorothioate, Rp-isomer
	(34)	8-(4-Hydroxyphenylthio)-β-phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate, Rp-isomer
	(35)	8-(4-Isopropylphenylthio)-β-phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate, Rp-isomer
	(36)	8-(2-Aminophenylthio)-β-phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate, Rp-isomer
	(37)	β-Phenyl-1, N²-etheno-8-thioguanosine-3', 5'-cyclic monophosphorothioate, Rp-isomer
	(39)	β-(4-Azidophenyl)-1, N²-etheno-8-bromoguanosine-3', 5'-cyclic monophosphorothioate, Rp-isomer
	(50)	8-Phenyl-β-phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate, Rp-isomer
	(51)	8-(4-Chlorophenyl)-β-phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate, Rp-isomer
	(52)	8-(4-Chlorophenylsulfoxide)guanosine-3', 5'-cyclic monophosphorothioate, Rp-isomer; and
	(54)	8-(4-Chlorophenylsulfonyl)-β-phenyl-1, N²-ethenoguanosine-3', 5'-cyclic monophosphorothioate, Rp-isomer.

11-15. 	(Canceled)

16.	(Previously presented) The compound of claim 1, wherein R1 can independently be H, halogen, azido, cyano, acyl, aracyl, nitro, alkyl, aryl, aralkyl, amido-alkyl, amido-aryl, amido-aralkyl, amido-O-alkyl, amido-O-aryl, amido-O-aralkyl, OH, O-alkyl, O-aryl, O-aralkyl, O-acyl, O-aracyl, SH, S-alkyl, S-aralkyl, S-acyl, S-aracyl, S(O)-alkyl, S(O)-aryl, S(O)-aralkyl, 2-alkyl, S(O)2-aryl, S(O)2-aralkyl, S(O)2-acyl, S(O)2-aracyl, SeH, Se-alkyl, Se-aryl, Se-aralkyl, NR9R10, carbamoylR11R12, NH-carbamoylR11R12, O-carbamoylR11R12, SiR13R14R15;
wherein R9, R10, R11, R12, R13, R14, R15 independently from each other can be H, alkyl, aryl, aralkyl.

17.	(Previously presented) The compound of claim 16, wherein when R1 is bromine, the imidazole ring is not substituted with unsubstituted phenyl.

	18.	(Previously presented) The compound of claim 1, wherein when R1 is bromine, the imidazole ring is not substituted with unsubstituted phenyl.















REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments have overcome the claims rejections of the office action mailed 02/10/21. Consequently, the said rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1-10, 16-18 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The compounds of Applicant’s claimed invention are different from the compounds of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the claimed compounds possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. That is, the prior art does not disclose or suggest, nor is it obvious to prepare Applicant’s claimed compound having the formula (1) or (II), which is an equatorially modified polymer linked multimeric (PLM) guanosine-3', 5'-cyclic monophosphate (cGMP) analogue. More specifically, the compounds of Group II, as claimed in claims 1-10, 16-18 and which are drawn to compounds of formulae (I), (II) or (Ill) wherein R4 and R5 form together with the bridging nitrogen and carbon atoms an imidazole ring which is unsubstituted or is substituted by an unsubstituted phenyl or is substituted by a group other than unsubstituted phenyl are not taught or suggested in the prior art, nor are obvious over the prior art. For example, for Applicant’s elected species (i.e.; the compound 22), the imidazole ring (which corresponds to the imidazole ring of Applicant’s compound of formula (Ill) that is a result of R4 and R5 forming together with the bridging nitrogen and carbon atoms) is substituted by a 4-methylphenyl (i.e.; a substituted phenyl) which 
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed compound. 
Moreover, the compounds and method of the instant invention are not taught or suggested in the prior art and are unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623